DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection of claim 10 , as set forth in the previous office action, has been withdrawn in light of amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ARCHULETA et al. (US 2006/0263169 A1) in view of WEIDNER, JR (US 3,202,033), and ZHOV (US 5,725,345; as cited in IDS), alternatively of HIRST (US 1,545,831).
With respect to claim 1, ARCHULETA et al. disclose a tire repair device (screw plug 10) for repairing a puncture in a tire, the device consisting of: a repair device, the repair device comprising: a head (head portion 22), the head having a top (a rim 38 located atop), an underside (underside of head portion 22)  and a coupling (a driving slot 42), wherein the coupling being on the top of the head; a rod (screw shaft 14), the rod having a top, a body and a bottom (screw tip 18), the top of the rod being permanently coupled to the underside of the head (head portion 22 and the shaft 14 being integrally connected as one as depicted in figure 1); a thread, the thread being securely coupled to the body of the rod (threads 26, 30 form helical patterns about the screw shaft 14, running between the head portion 22 and the screw tip 18; p.3, paragraph 0038); and an adhering substance (the screw plugs can also be used in combination with an additive or sealing agent for helping seal the screw plug in the tire such as tire cement; p.3, paragraph 0035) (p.4, paragraphs 0042-0043).
However, it is silent as to the repair device comprising: the underside of the head having semi-pliable rubber material as claimed.
Also, although it discloses the rim 38 (head portion of the screw plug 10) is configured to retain a sealing agent and the use the rim 38 functions to hold the sealing agent in place to allow the sealing agent to bond to the tire, thus properly sealing the puncture 4 (p.4, paragraph 0043; ARCHULETA et al.), it is silent as to the adhering substance (the sealing agent) being applied to the underside of the head of the repair device as claimed.
WEIDNER, JR discloses sealing washer and fastening device that screw 10 has a shank 10b integrally carried with head 10a at one end, having threaded portion 10c thereon, and having washer 14 adapted to telescope thereover to fit under this head (column 2, 44-46); wherein this type washer 14 is especially adapted to provide many advantages when screw 10 is inserted into a hole in any suitable fastener receiving member (column 2, lines 57-62); wherein the washer 14 having backing member 15 and rubber-like sealing member 16 bonded thereto (column 3, lines 10-13); wherein the sealing member 16 having rubber-like material such as neoprene, natural rubber, synthetic rubber, elastomer, or any other suitable material having suitable resilient and compressible characteristics for providing the sealing and other functions (column 3, lines 40-44) (figure 1). Sealing member 16 is effectively sealed on fastener 10 even if the driving force, such as a low driving torque for screw 10, is not sufficient to substantially compress sealing member 16.  However, if screw 10 is tightened with sufficient torque, the axial upward force applied to rubber-like member 16 will force portion 16b to seal against the underside of head 10a.  Center portion 16 c-1 or 16c-3 and ring-like portion 16b combine to provide the maximum amount of rubber-like material adjacent to the shank 10b where it is most needed to seal holes 12a and 13a and to seal the space between members 12 and 15 (column 8, lines 36-46).
ZHOV discloses method for quickly repairing a puncture in a vehicle tire utilizes a screw having a concave slot beneath its head, with the circumference of the head portion cooperating with the slot to provide an edge with slightly cuts into the surface of the tire when the screw is inserted into the puncture.  A sealing material such as an adhesive rubber is placed in the slot and seals the top of the puncture when the screw is threaded into the puncture hole.
Alternatively, HIRST discloses a tire repair tool wherein a rubber repair plug 14 is inserted into the tubular recess formed at either end of the sleeve 8 and the handle 6 is inserted in the sleeve 8.  Cement may be placed around the head of the plug* before it is drawn tightly into the tire and the protruding shank, or small end of the plug may be engaged with a pair of pinchers pulled to stretch the shank so the cement can be placed around the shank and when released the shank will draw the cement into the tire (p.1, column 2, lines 50-55 to p.2, column 1, lines 1-2; figures 3 and 5).
*Note here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to place the cement (sealing agent) of HIRST on the underside of the head portion of the plug in order for the screw head to be bonded to the tire surface as well as penetrates through the hole to seal effectively.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the underside of the screw head of ARCHULETA et al. as modified by WEINDER JR. with the washer having backing member and rubber-like sealing member being adapted to telescope thereover to fit under the screw head (the underside of the head having semi-pliable rubber material as claimed) as taught by WEIDNER, JR to effectively seal on the fastener when the driving force is not sufficient to substantially compress sealing member and/or when the screw is tightened with sufficient torque and to ensure the hole being effectively sealed as taught by ARCHULETA et al.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the sealing agent being used with the screw plug having rim 38 (head portion, in this case) which functions to hold the sealing agent in place of ARCHULETA et al. as modified by WEIDNER, JR. with the adhesive (sealing agent) to be applied underside of the head of screw/plug (as claimed) as taught by ZHOV and/or alternatively with the cement (sealing agent) to be placed around the head of the plug (underside of the head portion of the screw as claimed) as taught by HIRST as a well-known suitable location for the sealing agent to be applied when the sealing agent being used with the screw plug for repairing the puncture of the tire.
With respect to claim 2, ARCHULETA et al. as modified by WEIDNER JR., ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 1.
Although ARCHULETA et al. disclose the head portion 22 of the screw plug 10 comprises a rim 38 located atop the tapered shaft 34, which rim 38 extends outward from the tapered shaft 34 in all directions and comprises a height 40 (the thickness of the head), it is silent as to the thickness of the head is one-quarter inch (.25”) as claimed.
ARCHULETA et al. disclose the screw plug is inserted into the puncture until properly set or seated so that the screw plug extends through the wall of the tire and seals the puncture.  In most cases, a properly seated position will involve turning the screw plug so that a head portion is caused to be forced against and flush with an outer surface of the tire (p.2-3, paragraph 0029).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that the thickness of the head of the screw plug is one’s desired optimum thickness as long as the head portion is flushed with an outer surface of the tire when inserted into the hole to seal the puncture.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thickness of the head portion (rim 38) of ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST with the thickness of one-quarter inch (.25” as claimed) as one’s desired optimum thickness to provide the head portion of the screw plug is flushed with the outer surface of the tire.
With respect to claim 3, ARCHULETA et al. as modified by WEIDNER JR., ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 1.
Also, ARCHULETA et al. as modified by WEIDNER JR., ZHOV and/or alternatively of HIRST disclose the device wherein the coupling of the head (a driving slot 42) of the repair device being a Phillip’s screwdriver coupling. (…configured to receive a standard driver such as a standard Philips screwdriver; p.4, paragraph 0042; ARCHULELTA et al.).
With respect to claim 4, ARCHULETA et al. as modified by WEIDNER JR., ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 1.
Also, ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST disclose the device wherein the rod being made of a military-grade plastic material (…screw plugs, the material composition of the screw plugs may be any material or composition of materials capable of withstanding the harsh conditions under which a tubeless vehicle tire operates…including various rubber, plastic, and vinyl material, … the screw plug may be formed of a hard rubber, a relatively rigid elastomer, or a tough plastic; p.3, paragraph 0033; ARCHULETA et al.).
With respect to claim 5, ARCHULETA et al. as modified by WEIDNER JR., ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 1.
Although ARCHULETA et al. disclose the multiple thread configuration formed about the screw shaft to reduce the number of revolution required to insert and set the screw plug (p.1, paragraph 0011) and the first and second thread configurations 26 and 30 become engaged with and start to penetrate the wall 6 of the tire 2, only three revolutions of the screw plug 10 are required to fully seat the rim 38 against the surface of the tire 2 (p.4, paragraph 0039), it is silent as to the device wherein the threads being one-revolution per half-inch as claimed.
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize the distance of one revolution of thread is one’s desired optimum distance of one revolution to provide the screw shaft to reduce the number of revolution required to insert and set the screw plug.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the distance of the thread revolution of ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST with thread being one revolution per half inch (as claimed) as one’s desired optimum distance of one revolution of thread to provide the screw shaft to reduce the number of revolution required to insert and set the screw plug.
With respect to claim 6, ARCHULETA et al. as modified by WEIDNER JR., ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 1.
Also, ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST disclose the device wherein the adhering solution being a tire cement (…the screw plugs can be used in combination with an additive or sealing agent for helping seal the screw plug in the tire…such as liquid rubber compound or tire cement that softens the rubber surrounding the puncture, and that then bonds with the tire and the screw plug to provide the desired seal (p.3, paragraph 0035; ARCHULETA et al.).
With respect to claim 13, ARCHULETA et al. disclose a tire repair device (screw plug 10) for repairing a puncture in a tire, the device consisting of: a repair device, the repair device comprising: a head (head portion 22), the head having a top (a rim 38 located atop), an underside (underside of head portion 22)  and a coupling (a driving slot 42), wherein the coupling being on the top of the head; a rod (screw shaft 14), the rod having a top, a body and a bottom (screw tip 18), the top of the rod being permanently coupled to the underside of the head (head portion 22 and the shaft 14 being integrally connected as one as depicted in figure 1); a thread, the thread being securely coupled to the body of the rod (threads 26, 30 form helical patterns about the screw shaft 14, running between the head portion 22 and the screw tip 18; p.3, paragraph 0038); and an adhering substance (the screw plugs can also be used in combination with an additive or sealing agent for helping seal the screw plug in the tire such as tire cement; p.3, paragraph 0035) (p.4, paragraphs 0042-0043).
However, it is silent as to the repair device comprising: the underside of the head having semi-pliable rubber material as claimed.
Also, although it discloses the rim 38 (head portion of the screw plug 10) is configured to retain a sealing agent and the use the rim 38 functions to hold the sealing agent in place to allow the sealing agent to bond to the tire, thus properly sealing the puncture 4 (p.4, paragraph 0043; ARCHULETA et al.), it is silent as to the adhering substance (the sealing agent) being applied to the underside of the head of the repair device as claimed.
WEIDNER, JR discloses sealing washer and fastening device that screw 10 has a shank 10b integrally carried with head 10a at one end, having threaded portion 10c thereon, and having washer 14 adapted to telescope thereover to fit under this head (column 2, 44-46); wherein this type washer 14 is especially adapted to provide many advantages when screw 10 is inserted into a hole in any suitable fastener receiving member (column 2, lines 57-62); wherein the washer 14 having backing member 15 and rubber-like sealing member 16 bonded thereto (column 3, lines 10-13); wherein the sealing member 16 having rubber-like material such as neoprene, natural rubber, synthetic rubber, elastomer, or any other suitable material having suitable resilient and compressible characteristics for providing the sealing and other functions (column 3, lines 40-44) (figure 1). Sealing member 16 is effectively sealed on fastener 10 even if the driving force, such as a low driving torque for screw 10, is not sufficient to substantially compress sealing member 16.  However, if screw 10 is tightened with sufficient torque, the axial upward force applied to rubber-like member 16 will force portion 16b to seal against the underside of head 10a.  Center portion 16 c-1 or 16c-3 and ring-like portion 16b combine to provide the maximum amount of rubber-like material adjacent to the shank 10b where it is most needed to seal holes 12a and 13a and to seal the space between members 12 and 15 (column 8, lines 36-46).
ZHOV discloses method for quickly repairing a puncture in a vehicle tire utilizes a screw having a concave slot beneath its head, with the circumference of the head portion cooperating with the slot to provide an edge with slightly cuts into the surface of the tire when the screw is inserted into the puncture.  A sealing material such as an adhesive rubber is placed in the slot and seals the top of the puncture when the screw is threaded into the puncture hole.
Alternatively, HIRST discloses a tire repair tool wherein a rubber repair plug 14 is inserted into the tubular recess formed at either end of the sleeve 8 and the handle 6 is inserted in the sleeve 8.  Cement may be placed around the head of the plug* before it is drawn tightly into the tire and the protruding shank, or small end of the plug may be engaged with a pair of pinchers pulled to stretch the shank so the cement can be placed around the shank and when released the shank will draw the cement into the tire (p.1, column 2, lines 50-55 to p.2, column 1, lines 1-2; figures 3 and 5).
*Note here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to place the cement (sealing agent) of HIRST on the underside of the head portion of the plug in order for the screw head to be bonded to the tire surface as well as penetrates through the hole to seal effectively.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the underside of the screw head of ARCHULETA et al. as modified by WEINDER JR. with the washer having backing member and rubber-like sealing member being adapted to telescope thereover to fit under the screw head (the underside of the head having semi-pliable rubber material as claimed) as taught by WEIDNER, JR to effectively seal on the fastener when the driving force is not sufficient to substantially compress sealing member and/or when the screw is tightened with sufficient torque and to ensure the hole being effectively sealed as taught by ARCHULETA et al.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the sealing agent being used with the screw plug having rim 38 (head portion, in this case) which functions to hold the sealing agent in place of ARCHULETA et al. as modified by WEIDNER, JR. with the adhesive (sealing agent) to be applied underside of the head of screw/plug (as claimed) as taught by ZHOV and/or alternatively with the cement (sealing agent) to be placed around the head of the plug (underside of the head portion of the screw as claimed) as taught by HIRST as a well-known suitable location for the sealing agent to be applied when the sealing agent being used with the screw plug for repairing the puncture of the tire.
Although ARCHULETA et al. disclose the head portion 22 of the screw plug 10 comprises a rim 38 located atop the tapered shaft 34, which rim 38 extends outward from the tapered shaft 34 in all directions and comprises a height 40 (the thickness of the head), it is silent as to the thickness of the head is one-quarter inch (.25”) as claimed.
ARCHULETA et al. disclose the screw plug is inserted into the puncture until properly set or seated so that the screw plug extends through the wall of the tire and seals the puncture.  In most cases, a properly seated position will involve turning the screw plug so that a head portion is caused to be forced against and flush with an outer surface of the tire (p.2-3, paragraph 0029).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that the thickness of the head of the screw plug is one’s desired optimum thickness as long as the head portion is flushed with an outer surface of the tire when inserted into the hole to seal the puncture.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thickness of the head portion (rim 38) of ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST with the thickness of one-quarter inch (.25” as claimed) as one’s desired optimum thickness to provide the head portion of the screw plug is flushed with the outer surface of the tire.
Also, ARCHULETA et al. as modified by WEIDNER JR., ZHOV and/or alternatively of HIRST disclose the device wherein the coupling of the head (a driving slot 42) of the repair device being a Phillip’s screwdriver coupling. (…configured to receive a standard driver such as a standard Philips screwdriver; p.4, paragraph 0042; ARCHULELTA et al.).
Also, ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST disclose the device wherein the rod being made of a military-grade plastic material (…screw plugs, the material composition of the screw plugs may be any material or composition of materials capable of withstanding the harsh conditions under which a tubeless vehicle tire operates…including various rubber, plastic, and vinyl material, … the screw plug may be formed of a hard rubber, a relatively rigid elastomer, or a tough plastic; p.3, paragraph 0033; ARCHULETA et al.).
Although ARCHULETA et al. disclose the multiple thread configuration formed about the screw shaft to reduce the number of revolution required to insert and set the screw plug (p.1, paragraph 0011) and the first and second thread configurations 26 and 30 become engaged with and start to penetrate the wall 6 of the tire 2, only three revolutions of the screw plug 10 are required to fully seat the rim 38 against the surface of the tire 2 (p.4, paragraph 0039), it is silent as to the device wherein the threads being one-revolution per half-inch as claimed.
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize the distance of one revolution of thread is one’s desired optimum distance of one revolution to provide the screw shaft to reduce the number of revolution required to insert and set the screw plug.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the distance of the thread revolution of ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST with thread being one revolution per half inch (as claimed) as one’s desired optimum distance of one revolution of thread to provide the screw shaft to reduce the number of revolution required to insert and set the screw plug.
Also, ARCHULETA et al. as modified by WEINDER JR., ZHOV and/or alternatively of HIRST disclose the device wherein the adhering solution being a tire cement (…the screw plugs can be used in combination with an additive or sealing agent for helping seal the screw plug in the tire…such as liquid rubber compound or tire cement that softens the rubber surrounding the puncture, and that then bonds with the tire and the screw plug to provide the desired seal (p.3, paragraph 0035; ARCHULETA et al.).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over ARCHULETA et al. (US 2006/0263169 A1) in view of TONG (US 2018/0022046 A1), and ZHOV (US 5,725,345; as cited in IDS), alternatively of HIRST (US 1,545,831).
With respect to claim 7, ARCHULETA et al. disclose a method of repairing a puncture in a tire, the method consisting of: inspecting the tire; determining a puncture hole in the tire (…identifying or locating a puncture in the tire; p.2, paragraph 0029; locating a puncture in a pressure vessel; p.5, paragraph 0053); applying an adhering solution to the tire repair insert device (…the screw plugs can be used in combination with an additive or sealing agent  for helping seal the screw plug in the tire such as tire cement; p.3, paragraph 0035; …the rim 38 is configured to retain a sealing agent, if used…the rim 38 functions as a barrier to contain or retain the sealing agent.  Thus, the rim 38 functions to hold the sealing agent in place to allow the sealing agent to bond to the tire, thus properly sealing the puncture 4; p.4, paragraph 0043); place bottom of a rod of the repair device of the tire repair insert device against the puncture hole of the tire (…aligning the screw plug, and particularly the screw tip, with the puncture; p.5, paragraph 0053); insert a head end of a screwdriver into a coupling of a top of the head of the repair device of the tire repair insert device; (the head portion 22 of the screw plug 10 comprising a driving slot 42 which can be configured to receive a standard driver such as a standard Phillips; p 4. Paragraph 0041) and applying pressure to the screwdriver against the head of the repair device and turning the screwdriver to insert a thread of the rod of the repair device into the puncture hole of the tire until the underside of the head of the repair device is tight against the tire (…rotating the screw plug to cause the multiple thread configuration to impale the wall of the pressure vessel, and to set the screw plug to create an airtight seal; p.5, paragraph 0053; …one the taper screw tip 18 has penetrate the tire surface and the first and second thread configuration 26 and 30 become engaged with and start to penetrate the wall 6 of the tire 2, only three revolutions of the screw plug 10 are required to fully seat the rim 38 against the surface of the tire 2; p.4, paragraph 0039) (…gradually inserting the screw plug into the puncture until properly set or seated so that the screw plug extends through the wall of the tire and seals the puncture.  In most cases, a properly seated position will involve turning the screw plug so that a head portion is caused to be forced against and flush with an outer surface of the tire; p.2-3, paragraph 0029).
However, it is silent as to the method consisting of: retrieving a tire repair insert device from a storage area; applying an adhering solution to an underside of a head of a repair device of the tire repair insert device.
TONG discloses a tire repairing plug, a kit comprising a plurality of such plugs with different dimensions and designs to fit different tires and different damages thereon, and a method of using the plug to repair a damaged tire in vehicles (abstract); wherein the kit like a tool box 200 comprising a plurality of the plugs and a container 201 containing a curable coating material 70, and a tool 202 for driving the plug 100 into the hole 58 (p.4, paragraph 0038)
ZHOV discloses method for quickly repairing a puncture in a vehicle tire utilizes a screw having a concave slot beneath its head, with the circumference of the head portion cooperating with the slot to provide an edge with slightly cuts into the surface of the tire when the screw is inserted into the puncture.  A sealing material such as an adhesive rubber is placed in the slot and seals the top of the puncture when the screw is threaded into the puncture hole.
Alternatively, HIRST discloses a tire repair tool wherein a rubber repair plug 14 is inserted into the tubular recess formed at either end of the sleeve 8 and the handle 6 is inserted in the sleeve 8.  Cement may be placed around the head of the plug* before it is drawn tightly into the tire and the protruding shank, or small end of the plug may be engaged with a pair of pinchers pulled to stretch the shank so the cement can be placed around the shank and when released the shank will draw the cement into the tire (p.1, column 2, lines 50-55 to p.2, column 1, lines 1-2; figures 3 and 5).
*Note here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to place the cement (sealing agent) of HIRST on the underside of the head portion of the plug in order for the screw head to be bonded to the tire surface as well as penetrates through the hole to seal effectively.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method of obtaining the tire repair insert device (screw plugs, screw driver, and sealing agent) of ARCHULETA et al. via from the tool box 200 which stores the plug, driver, and sealing agent as taught by TONG as a well-known method of obtaining the tire repair insert device for easy access to retrieve all necessary tools that are in need to repair the punctured tire.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the sealing agent being used with the screw plug having rim 38 (head portion, in this case) which functions to hold the sealing agent in place of ARCHULETA et al. as modified by TONG with the adhesive (sealing agent) to be applied underside of the head of screw/plug (as claimed) as taught by ZHOV and/or alternatively with the cement (sealing agent) to be placed around the head of the plug (underside of the head portion of the screw as claimed) as taught by HIRST as a well-known suitable location for the sealing agent to be applied when the sealing agent being used with the screw plug for repairing the puncture of the tire.
With respect to claims 8 and 9, ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 7.
Also, ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST disclose the method wherein the coupling of the head (a driving slot 42) of the repair device being a Phillip’s screwdriver coupling. (…configured to receive a standard driver such as a standard Philips screwdriver; p.4, paragraph 0042; ARCHULELTA et al.).
With respect to claim 10, ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 7.
Also, ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST disclose the method wherein the rod being made of a military-grade plastic material (…screw plugs, the material composition of the screw plugs may be any material or composition of materials capable of withstanding the harsh conditions under which a tubeless vehicle tire operates…including various rubber, plastic, and vinyl material, … the screw plug may be formed of a hard rubber, a relatively rigid elastomer, or a tough plastic; p.3, paragraph 0033; ARCHULETA et al.).
With respect to claim 11, ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 7.
Although ARCHULETA et al. disclose the head portion 22 of the screw plug 10 comprises a rim 38 located atop the tapered shaft 34, which rim 38 extends outward from the tapered shaft 34 in all directions and comprises a height 40 (the thickness of the head), it is silent as to the thickness of the head is one-quarter inch (.25”) as claimed.
ARCHULETA et al. disclose the screw plug is inserted into the puncture until properly set or seated so that the screw plug extends through the wall of the tire and seals the puncture.  In most cases, a properly seated position will involve turning the screw plug so that a head portion is caused to be forced against and flush with an outer surface of the tire (p.2-3, paragraph 0029).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that the thickness of the head of the screw plug is one’s desired optimum thickness as long as the head portion is flushed with an outer surface of the tire when inserted into the hole to seal the puncture.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thickness of the head portion (rim 38) of ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST with the thickness of one-quarter inch (.25” as claimed) as one’s desired optimum thickness to provide the head portion of the screw plug is flushed with the outer surface of the tire.
With respect to claim 12, ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST disclose as discussed above with respect to claim 1.
Also, ARCHULETA et al. as modified by TONG, ZHOV and/or alternatively of HIRST disclose the method wherein the adhering solution being a tire cement (…the screw plugs can be used in combination with an additive or sealing agent for helping seal the screw plug in the tire…such as liquid rubber compound or tire cement that softens the rubber surrounding the puncture, and that then bonds with the tire and the screw plug to provide the desired seal (p.3, paragraph 0035; ARCHULETA et al.).

Response to Arguments
Applicant's arguments filed on 7/28/2022 have been fully considered but they are not persuasive. In regards to argument on p. 5 of remark that the ARCHULETA cited in the previous office action does not teach, disclose nor imply each and every element (at least “the underside of the head having semi-pliable rubber material )of the newly amended independent claim 1 and that the newly amendment claim 1 claims “consisting of” is a closed-group and therefore excludes any element, steps or ingredients not specified in the claim as well as all elements must be found in a single prior art cited for rejecting the claim, the examiner asserts here that in claim 1, the claim is NOT limited to only those components as the repair device “comprises” in line 3 of the claim 1 and line 2 of claims 7 and 13.
Also, the examiner asserts here that use of “consisting of” means that you can’t have extra elements for the repair device that materially affect the repair device.  If there are extra elements but the reference stated why those elements are included it certainly might be obvious not to have those elements for the identified reason in the reference. If the reference only has 2 or 3 of the elements, it might be obvious to include a third or fourth elements in the reference but it doesn’t have to be in the same reference.
Thus, use of WEIDNER and/or either ZHOV or HIRST as secondary reference for lacking limitations would be valid for claims 1, 7, and 13.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the underside of the screw head of ARCHULETA et al. as modified by WEINDER JR. with the washer having backing member and rubber-like sealing member being adapted to telescope thereover to fit under the screw head (the underside of the head having semi-pliable rubber material as claimed) as taught by WEIDNER, JR to effectively seal on the fastener when the driving force is not sufficient to substantially compress sealing member and/or when the screw is tightened with sufficient torque and to ensure the hole being effectively sealed as taught by ARCHULETA et al.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the sealing agent being used with the screw plug having rim 38 (head portion, in this case) which functions to hold the sealing agent in place of ARCHULETA et al. as modified by WEIDNER, JR. with the adhesive (sealing agent) to be applied underside of the head of screw/plug (as claimed) as taught by ZHOV and/or alternatively with the cement (sealing agent) to be placed around the head of the plug (underside of the head portion of the screw as claimed) as taught by HIRST as a well-known suitable location for the sealing agent to be applied when the sealing agent being used with the screw plug for repairing the puncture of the tire.
In regards to argument on p. 5 of remark that the references of WEIDNER, ZHOV and/or HIRST does not teach, disclose, nor imply, each and every element ( “the coupling being on the top of the head” ) of the newly amended independent claim 1, the examiner asserts here that these references are used as secondary reference, not primary reference.
Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        
/Jaeyun Lee/
9/6/2022